Title: To Thomas Jefferson from Steuben, 21 December 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Manchester 21 Decr. 1780.

I am about writing to Majr. General Greene, and as it’s of the utmost importance, he should be as exactly, as possible acquainted on what supplies he may depend, I would be glad your Excellency would let me know in writing, how far the Legislature have complied, with the requisitions, made them by General Greene.
Among the articles of that requisition, the arms are the most essential. I dont with certainty know of above 2000 Arms that are to come from the northward. Those will not be more than sufficient to supply the Troops now at the Army.
As for cartrige-boxes, I do not expect any from the northward.
As it is supposed that this State, will equip the Troops they are to raise, it is necessary that all the Arms be repair’d with the greatest expedition, and that more hands be immediately employed for that purpose.
I have a Return of a Small number of Arms that are already repaired. I shall direct Colo. Harrison of the Artillery, and one of my Aids to examine them.
As the Cartridge-boxes we are to have, are yet to be made, it will be necessary that persons should be employed, without delay.
Among those Cartridge boxes which I have seen at chesterfield Court-house and Petersburg, there is not a Single one that may be said to answer the purpose of one, which [is] to preserve the Ammunition. I would be glad the person who is to superintend the making of those may be directed to call on me for a pattern.
Your &c &c.
